                                                                                                                                                30
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                     v.

                     Angel De La Cruz-Flores                                     Case Number: 3:19-mj-20890

                                                                                 Emily Crowley Bahr
                                                                                 Defendant's Attorney


REGISTRATION NO. 63538298
THE DEFENDANT:
 ~ pkadedgcilfy~cou~~)_l_of_C_om~p-~_~_t_ _ _ _~------------------
 0 was found guilty to count(s)
   after a plea of not guilfy.
   Accordingly, the defendant is adjudged guilfy of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilfy on count(s)                    ~-~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~     TIME SERVED                                D _________ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, February 15, 2019
                                                                               Date of Imposition of Sentence



                                                                               HO 0    BLE KAREN S. CRAWFORD
                                                     FILED                     UNITED STATES MAGISTRATE JUDGE

                                                     Feb 15 2019
Clerk's Office Copy                           CLERK. U.S. DISTRICT COURT                                                    3:19-mj-20890
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                          BY          st ericas       DEPUTY
